Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Rogers Agrees to Purchase 930,000 Class B Non-Voting Shares for Cancellation in Private Purchase TORONTO, June 15 /CNW/ - Rogers Communications Inc. ("Rogers") announced today that it has agreed to purchase for cancellation 930,000 of its outstanding Class B Non-Voting shares ("Class B shares"), or approximately 0.18% of the Class B shares outstanding at June 4, 2009, pursuant to a private agreement between Rogers and an arm's-length third party seller (the "Private Purchase") for an aggregate purchase price of $25,956,300. The Private Purchase was made under an issuer bid exemption order issued by the Ontario Securities Commission. The Class B shares purchased under the Private Purchase will be included in calculating the number of Class B shares that Rogers may purchase through its outstanding normal course issuer bid. In the twelve months preceding this purchase, Rogers has repurchased an aggregate 17,227,400 Class B shares, of which an aggregate 6,900,000 Class B shares were repurchased pursuant to issuer bid exemption orders issued by the Ontario Securities Commission and an aggregate 10,327,400 Class B shares were repurchased pursuant to normal course issuer bids. Of the 17,227,400 Class B shares repurchased, an aggregate 3,077,400 Class B shares were repurchased during 2008 and an aggregate 14,150,000 Class B shares were repurchased in About the Company: We are a diversified Canadian communications and media company. We are engaged in wireless voice and data communications services through Rogers Wireless, Canada's largest wireless provider and the operator of the country's only national GSM and HSPA based network. Through Rogers Cable we are one of Canada's largest providers of cable television services as well as high-speed Internet access, telephony services and video retailing. Through Rogers Media, we are engaged in radio and television broadcasting, televised shopping, magazines and trade publications, and sports entertainment. We are publicly traded on the Toronto Stock Exchange (TSX: RCI.a and RCI.b) and on the New
